Citation Nr: 1423294	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-48 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-operative right femur fracture, open reduction and internal fixation with fracture of the right acetabulum dislocation of the right hip.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran has since moved, and his case has been transferred to the RO in Phoenix, Arizona.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's May 2014 Written Brief Presentation as well as VA treatment records.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at his local VA office.  In a March 2013 letter, he was advised that a video-conference hearing was scheduled for April 14, 2013.  However, in communication on March 11, 2013, the Veteran informed the RO that he needed to reschedule his hearing, as he had recently moved and wanted to schedule an appointment with a new physician to acquire new evidence prior to his hearing.  The Veteran's video-conference hearing was rescheduled for May 13, 2013.  In communication on April 24, 2013, the Veteran again requested that his hearing be rescheduled because he was still on a waitlist to see an orthopedic surgeon.  The Veteran, through his representative, submitted another motion to reschedule his hearing in April 2014, indicating he still wanted to have a Board hearing and had not withdrawn his original request for a hearing.  

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c) (2013).  Such a request must be made in writing and must explain why a new hearing date is necessary.  Id.  In the present case, the Board finds that the Veteran requested a new hearing date two weeks prior to his most recently rescheduled May 2013 video-conference hearing.  Furthermore, he provided good cause for requesting a new hearing date.  Therefore, the Board finds that remand is necessary in order to reschedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be conducted by a Veterans Law Judge either sitting at the RO or via video-conference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


